Citation Nr: 1026575	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial evaluation for thoracolumbar 
strain with scoliosis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD) with panic disorder and depression, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August and November 2005 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was received in February 2006, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.  The RO 
originally granted service connection for PTSD in August 2005 
assigning it a 50 percent rating effective from April 2005.  
However, in October 2008, it changed that rating to 70 percent, 
effective from August 12, 2008, the date of a VA examination.  
Accordingly, there are two distinct time periods to be considered 
for this disability.

The issue of a higher initial rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during his service.

2.  The veteran does not have forward flexion of his lumbar spine 
limited to 30 degrees or less or ankylosis of his entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in the Veteran's service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for thoracolumbar strain with scoliosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in May 2005.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran an August 2005 correspondence that 
fully complied with Dingess.  This was followed by subsequent 
process, curing the timing defect.  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Also, the Court has held that, "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2005, 
2008, and 2009; obtained medical opinions as to the etiology and 
severity of disabilities; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Tinnitus

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
Veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."

The Court of Veterans Appeals in Caluza v. Brown 7 Vet.App. 498 
(1995) emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
7 Vet.App. at 507.  Accordingly, the " 'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' that 
the disease or injury was not incurred or aggravated in service . 
. . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 (Fed. Cir. 
1994)]."  7 Vet.App. at 508.    

The Veteran appeals the denial of service connection for 
tinnitus, arguing that service connection is warranted in light 
of 38 U.S.C.A. § 1154(b).  He states that he spent 2 tours in 
Iraq and was in numerous combat firefights or in the position of 
being attacked by small arms fire, mortar and rocket propelled 
grenades.  He states that his tinnitus happened during combat.  
Service records show he was an infantryman awarded the Combat 
Infantryman Badge.

In service in 2004, the Veteran denied having ringing in his ears 
then or developing it while on deployment.  However, the Veteran 
subsequently claimed service connection for tinnitus in April 
2005, shortly before his service discharge.  At the time, he 
claimed that he had had it from 2003 to present.

On VA examination in June 2005, the Veteran reported mild 
tinnitus.  In November 2005, that examiner indicated that the 
Veteran's tinnitus was less likely than not a result of event 
during service.  He had had essentially normal hearing levels in 
both ears except for a mild loss at 6000 Hertz in the left ear, 
which was very similar to results from two years before service.  
Also, he had denied having developed ringing in his ears during 
deployment during a service health assessment.  

The facts of this case with regard to tinnitus are somewhat 
confusing.  Although the Veteran denied tinnitus in 2004, he 
later filed a claim for tinnitus in April 2005, shortly before 
his discharge.  This seems to imply that as of April 2005 he 
believed he had tinnitus.  He subsequently contends that the 
tinnitus is related to combat noise exposure due to mortars, 
explosions, and other weapons fire as a mortar man during 
service.  In view of the Veteran's combat service which mandates 
application of 38 U.S.C.A. § 1154(b), the Board finds that the 
Veteran's assertions regard the onset of his tinnitus are 
sufficient to grant service connection.  Although there is a 
medical opinion which seems to find no basis for service 
connection for tinnitus, the examiner appears to have based the 
negative opinion on lack of evidence of hearing loss.  However, 
the Board does not take the view that there has to be hearing 
loss for there to be tinnitus.   

Thoracolumbar strain with scoliosis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disability has not significantly changed and 
that a uniform rating is warranted.

The Veteran has appealed the RO's August 2005 denial of a higher 
initial rating than 20 percent for his service-connected 
thoracolumbar strain, arguing that a higher rating is warranted.  
The claim was filed in April 2005.  

The disability has been rated under Diagnostic Code 5237.  
Diagnostic Code 5237 is for lumbosacral strain, which is rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  The next higher, 40 percent rating, requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The criteria for the next higher, 40 percent, rating under the 
General Rating Formula, are not met.  The 40 percent rating 
requires forward flexion of the thoracolumbar spine of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar spine.  

The evidence indicates that the Veteran does not have or nearly 
approximate forward flexion of the thoracolumbar spine limited to 
30 degrees or less or favorable ankylosis of his entire 
thoracolumbar spine, even when 38 C.F.R. §§ 4.40 and 4.45 are 
considered.  

On VA examination in June 2005, he had forward flexion of the 
thoracolumbar spine to 90 degrees, and rotation, extension, and 
lateral flexion to 40 degrees bilaterally without pain.  Muscle 
strength of the lower extremities was 5/5 without weakness or 
difficulty.  Gait and station were normal on VA evaluation in 
June 2006.  On VA examination in August 2008, he had 
thoracolumbar spine tenderness but could stand on his heels and 
toes and had increased pain on repetitive movement of his 
thoracolumbar spine with additional motion loss.  His active and 
passive range of motion was forward flexion to 90 degrees, and 
lateral bending and lateral rotation were to 20 degrees 
bilaterally.  He had 5/5 motor testing in the quadriceps and 
anterior tibial groups.  On VA examination in July 2009, he had 
60 degrees of forward flexion, 25 degrees of extension, 45 
degrees of rotation bilaterally, and 25 degrees of lateral 
bending bilaterally.  There was pain but no change in the range 
of motion with repetition.  The examiner estimated that the 
Veteran would have another 10 to 15 degrees of lost range of 
motion, mild weakness, moderate fatigability, and no loss of 
coordination due to repetitive activity painful flare-up 
episodes.  

The reports above demonstrate that the Veteran does not have or 
nearly have forward flexion of the thoracolumbar spine limited to 
30 degrees or less or favorable ankylosis of his entire 
thoracolumbar spine.  Even considering additional functional loss 
due to pain and the other factors addressed in DeLuca, his 
forward flexion was estimated to be 45 degrees.  In light of the 
above, a rating higher than 20 percent is not warranted under 
Diagnostic Code 5237.  The Board has reviewed the rating schedule 
and finds that no other Diagnostic Code is appropriate.  
Specifically, intervertebral disc syndrome  has not been 
diagnosed and so 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009) 
is not for application.   

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against a higher rating and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for tinnitus is warranted.  To this extent, 
the appeal is granted.

A rating in excess of 20 percent is not warranted for 
thoracolumbar strain with scoliosis.  To this extent, the appeal 
is denied.


REMAND

PTSD

A June 2006 VA medical record indicates that the Veteran was 
seeing a counselor in a Vet Center and was considering group 
there.  The Veteran's July 2009 VA psychiatric examination report 
indicates that the Veteran had gone to the Vet Center for 
counseling about 2 years ago.  No notes could be found regarding 
his Vet Center treatment in his claims folder.  Appropriate 
action to obtain all such records is necessary to assist the 
Veteran with his claim.  In view of the need to return the case 
for such action, the Board believes it reasonable to afford the 
Veteran another VA psychiatric examination to ascertain the 
current degree of severity of his PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request the records of treatment the 
Veteran has received from the Vet Center.  

2.  The Veteran should then be scheduled 
for a VA PTSD in order to determine the 
severity of his service-connected PTSD.  
The claims folder should be provided to 
the examiner for review.  All indicated 
tests, studies and interviews should be 
conducted.

All examination findings should be 
reported to allow for application of VA 
rating criteria for PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).

3.  The RO should then review the expanded 
record and readjudicate the Veteran's PTSD 
rating claim.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


